Hutchinson, C. J.
The instructions given to the jury in this case; do not treat the case as involving fraud'per se; but as a’case of evidence, tending to prove facts, from which-*27the jury might infer the further fact of a fraudulent intention in the defendant and his son Sewall, to procure the plaintiff to labor for the defendant, with no prospect of ever getting any pay for his labor. The question now presented, is, whether the testimony, if believed, proved facts, from which this fraud might legally be inferred.
Charles Davis, for defendant,
Geo. B. Chandler, for plaintiff.
It seems, that the plaintiff had but lately arrived at Plattsburgh from Ireland, when this contract was made.; and that the said Sewall Hull had then lately come there from Peru, with expectation of being committed to prison for debt. The testimony is, that Sewall was then a Bankrupt, and this well known to him and to the defendant.— There is no intimation that the plaintiff knew it. It is said the plaintiff had the means of knowledge. What these means were, or could have been, does not appear. It is very improbable that the circumstances of Sewall were much 'known at Plattsburgh, at that time. It does not appear, that they were known at all. Hence any inquiry by the plaintiff, in the neighborhood, might have been of no use. It is pretty certain, that the plaintiff would not thus have gone to Danville and performed this labor, if he had not believed, he should receive his pay.— All these considerations presented themselves as fully to the defendant then, as they have since been presented to the Court and jury. If the defendant stood by, as was testified, and refused to become holden himself .to pay for the plaintiff’s labor, apd heard Sewall, the bankrupt, make this contract with the plaintiff for his the defendant’s .benefit, and took the plaintiff home with him and received his labor, the defendant all this time knowing of Sewall’s total inability to pay the plaintiff, and yet did pot undeceive the plaintiff by informing him of Sewall’s bankruptcy, from pll this the jury might well infer the fraudulent intent of Sewall and the defendant to obtain this labor of the plaintiff, and he be left with no prospect of any compensation for it.
The verdict was in favor of the plaintiff, and the Judgment of the County Court is affirmed.